J-S70013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SHEILA WEAVER                          :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
              v.                        :
                                        :
 THOMAS BREON, II                       :
                                        :
                   Appellee             :         No. 781 MDA 2017

               Appeal from the Order Entered March 30, 2015
               In the Court of Common Pleas of Centre County
                       Civil Division at No(s): 13-0267


BEFORE: GANTMAN, P.J., SHOGAN, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED DECEMBER 14, 2017

     Appellant, Sheila Weaver (“Wife”), appeals from the order entered in

the Centre County Court of Common Pleas, which required Thomas Breon, II

(“Husband”) to pay Wife a total of $148.31 for unreimbursed medical

expenses, in this action for spousal support/alimony pendente lite. We affirm.

     The relevant facts and procedural history of this case are as follows.

The parties married on July 15, 1985, and separated on June 25, 2013. On

July 10, 2013, Wife filed a complaint for spousal support/alimony pendente

lite. The court held a support conference on August 21, 2013. By order dated

August 21, 2013, and entered August 27, 2013, the court ordered Husband

to pay Wife a total of $1,400.00 per month in support. The order contained

the following provision regarding unreimbursed medical expenses:

        The monthly support obligation includes cash medical
        support in the amount of $250 annually for unreimbursed
J-S70013-17


           medical expenses incurred for each child and/or spouse as
           ordered herein. Unreimbursed medical expenses of the
           obligee or children that exceed $250 annually shall be
           allocated between the parties. The party seeking allocation
           of unreimbursed medical expenses must provide
           documentation of expenses to the other party no later than
           March 31st of the year following the calendar year in which
           the final medical bill to be allocated was received. The
           unreimbursed medical expenses are to be paid as follows:
           76.00% by [Husband] and 24.00% by [Wife].

(Support Order, filed August 27, 2013, at 3; R.R. at 007). The effective date

of the order is July 10, 2013. (See id. at 1; R.R. at 005).

        On June 19, 2014, Wife filed a petition for contempt in the Centre County

Court of Common Pleas, alleging Husband had failed to comply with the

August 2013 support order. Specifically, Wife claimed she had sent Husband

a letter on March 10, 2014, requesting payment for unreimbursed medical

expenses Wife incurred in 2013 and 2014, and submitted documentation of

those expenses. Wife sought payment of $18,201.04, the majority of which

pertained to Wife’s dental/orthodontic treatment.        Wife claimed Husband

refused to pay. Husband filed a motion to quash the petition on June 26,

2014. Following a hearing on August 8, 2014, the court granted Husband’s

motion to quash, directing Wife to file her petition in the Domestic Relations

Section (“DRS”).1

        On August 25, 2014, Wife filed a “Petition for Enforcement of Support


____________________________________________


1   The August 8, 2014 hearing transcript is not in the certified record.



                                           -2-
J-S70013-17


Order and for Civil Contempt” in the DRS, claiming Husband failed to comply

with the August 2013 support order.2             Conference Officer Jeffrey Martin

responded to Wife’s petition by letter dated September 3, 2014, explaining

Wife’s petition would be forwarded to Enforcement Officer Timothy Weight to

determine what, if any, further enforcement action would take place. The

letter directed Wife to contact Mr. Weight for a status update regarding

enforcement of Wife’s claims. Mr. Martin’s letter also included a copy of the

DRS’ policy on “Collection of Unreimbursed Medical Expenses.”           The policy

states, in relevant part:

          It is the responsibility of the Plaintiff to utilize any and all
          forms of health insurance coverage or medical assistance to
          meet expenses before a bill is forwarded to the Defendant
          for payment.       The bill submitted for payment of
          unreimbursed medical expenses should be forwarded to the
          other party within 30 days of being finalized with the
          medical provider or insurance company. In other words,
          when a client obtains the “bottom line” on what is owed in
          out-of-pocket expenses, (s)he has 30 days to submit that
          expense to the other party for payment. In return, the
          Defendant should remit payment directly to the Plaintiff
          within 30 days. Bills can be submitted to the Defendant via
          certified mail. All unreimbursed medical bills must be
          provided to the other party not later than March 31 of the
          year following the calendar year in which the final bill was
          received by the party seeking allocation. Any unreimbursed
          medical expense that is not resolved between the parties
          may be submitted to DRS only between January 1st and
          May 31st for the previous calendar year.               Domestic
____________________________________________


2 Meanwhile, Wife filed a petition to modify, seeking an increase in support.
On September 10, 2014, the DRS entered a new support order, effective June
24, 2014, which reduced Husband’s allocation for payment of unreimbursed
medical expenses from 76% to 56%. Wife initially objected to the new support
order, but she later withdrew those objections.

                                           -3-
J-S70013-17


          Relations is not responsible for sorting through bills and
          receipts, nor for tallying expenses; therefore, the official
          DRS medical bill submission form must accompany any
          documentation submitted for collection. A certified receipt
          confirming the expense was received in a timely manner by
          the Defendant can be submitted to the DRS with a copy of
          the unpaid bill(s). Proof of receipt must be submitted to the
          DRS in order for enforcement services to be provided. If a
          bill is not paid in the appropriate time period, the party who
          failed to make payment may be cited for Contempt of Court
          or the total amount owed may be added to the case balance
          with the arrears payment and wage attachment increased
          to pay on this expense. It is important to note that a
          possible consequence of a contempt citation is
          incarceration. Any expense submitted to the DRS AFTER
          May 31st for the previous calendar year, per Centre County
          Court of Common Pleas policy, will not be enforced by the
          DRS.

(Collection of Unreimbursed Medical Expenses Policy at 1; R.R. at 473)

(emphasis in original). Husband subsequently objected to Wife’s petition.

       Enforcement Officer Mr. Weight investigated Wife’s petition but was

unable to resolve whether she was entitled to payment for the alleged

unreimbursed medical expenses based on the documentation provided.

Consequently, on October 23, 2014, the DRS filed a “contempt” petition3

against Husband, requesting an evidentiary hearing before the court.       The

court scheduled a hearing for December 3, 2014, but ultimately relisted the




____________________________________________


3According to Mr. Weight, the petition was not a true “contempt” petition but
was the only available mechanism for the DRS to bring the parties’ dispute
before the court.



                                           -4-
J-S70013-17


matter for February 3, 2015.4

       The court held a hearing on February 3, 2015, at which Wife and Mr.

Weight testified.      Wife testified about the various unreimbursed medical

expenses she incurred in 2013 and 2014, and produced documents of the

medical bills she had received.5 Mr. Weight testified he requested a hearing

in this matter because he could not resolve whether Wife was entitled to

payment for her alleged unreimbursed medical expenses.            Mr. Weight

explained that some of Wife’s claims pre-dated the effective date of the

support order, other claims did not include original bills or receipts, and he

could not discern whether Wife met the $250.00 threshold for 2013 or 2014.

       Following the hearing, the court requested submission of post-hearing

briefs. Wife filed her post-hearing brief on February 19, 2015, and Husband

filed his post-hearing brief on March 6, 2015. On March 30, 2015, the court

entered an order requiring Husband to pay Wife a total of $148.31 for

unreimbursed medical expenses Wife incurred in 2013.       The court decided



____________________________________________


4 The record suggests the court held a brief hearing on or around December
3, 2014, but that hearing transcript is not in the certified record. According
to Wife, the parties appeared before the court on that date, at which time a
representative from the DRS advised the court the DRS would not enforce
Wife’s petition with respect to her 2013 unreimbursed medical expenses,
pursuant to the DRS’ policy that expenses submitted to the DRS after May 31st
will not be enforced, and because Mr. Weight was unavailable to testify.

5 Wife claimed in earlier proceedings that Husband was responsible for
$18,201.04 in unreimbursed medical expenses, but Wife sought only
$14,735.33 at the February 3, 2015 hearing.

                                           -5-
J-S70013-17


Wife did not meet the eligibility threshold for the expenses she submitted for

2014.

        Wife filed a notice of appeal on April 29, 2015, at docket No. 754 MDA

2015. On July 16, 2015, this Court issued a per curiam rule to show cause

why the appeal should not be dismissed where no transcripts were prepared

for the appeal because Wife did not properly serve the Court Reporter with

the notice of appeal and request for transcript, per Pa.R.A.P. 1911(a), (d)

(stating appellant shall request any required transcript and make necessary

payment; appellate court may dismiss appeal if appellant fails to take action

for preparation of transcript). That same date, this Court issued a separate

rule to show cause why the appeal should not be quashed as interlocutory,

due to the pendency of the parties’ divorce proceedings.        See generally

Thomas v. Thomas, 760 A.2d 397 (Pa.Super. 2000) (holding spousal support

order entered during pendency of companion divorce action is interlocutory

and not appealable until final disposition of divorce and all economic claims

connected to divorce action).    Wife did not respond to either rule to show

cause. On September 22, 2015, this Court dismissed Wife’s appeal by per

curiam order, due to the pendency of the parties’ divorce proceedings and

Wife’s failure to serve the Court Reporter with the notice of appeal and request

for transcripts.

        By order dated April 6, 2017 (with notice per Pa.R.C.P. 236 provided to

Wife’s counsel on April 10, 2017), the court entered a divorce decree, which


                                      -6-
J-S70013-17


incorporated the parties’ marital settlement agreement. Wife timely filed a

notice of appeal at the current docket No. 781 MDA 2017, on May 10, 2017.

On May 25, 2017, the court ordered Wife to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b). Wife timely complied

on June 5, 2017.6

       Wife raises the following issues for our review:

          DID THE TRIAL COURT DIRECTLY OR INDIRECTLY
          THROUGH ITS DOMESTIC RELATIONS SECTION ABUSE ITS
          DISCRETION IN ADOPTING AND IMPLEMENTING A POLICY
          FOR THE ENFORCEMENT OF UNREIMBURSED MEDICAL
          EXPENSES THAT VIOLATES THE PLAIN LANGUAGE OF
          PA.R.CIV.P. [1910.16-6] ABDICATING ITS OBLIGATION TO
          ENFORCE THE REIMBURSEMENT OF ARREARAGES FOR
          MEDICAL EXPENSES DUE FROM SPOUSAL SUPPORT
          OBLIGORS?

          WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN
          DENYING  [WIFE]   REIMBURSEMENT    FOR  MEDICAL
          EXPENSES THAT IT ACKNOWLEDGED WERE MEDICALLY
          NECESSARY AND WHICH THE EVIDENCE SUBMITTED TO
          THE TRIAL COURT CONFIRMED [WIFE] WAS NOT
          REIMBURSED?

(Wife’s Brief at 5).

       Our standard and scope of review in this case are as follows:



____________________________________________


6 Following Wife’s May 10, 2017 notice of appeal, this Court issued a per
curiam rule to show cause why the appeal should not be quashed as
interlocutory where it was unclear if the parties’ divorce action was still
pending. Wife responded to the rule, producing copies of the parties’ divorce
decree and marital settlement agreement.          This Court subsequently
discharged the rule to show cause and deferred the issue to the merits panel.
As the parties’ divorce proceedings are now complete, there are no
jurisdictional impediments to our review. See Thomas, supra.

                                           -7-
J-S70013-17


         [A]n appellate court’s standard of review in cases involving
         support matters is whether the trial court abused its
         discretion. An abuse of discretion exists when the judgment
         of the trial court is manifestly unreasonable or is the result
         of prejudice, bias or ill-will. While it is not an appellate
         court’s duty to create the record or assess credibility, we
         must nevertheless examine the existing record to ascertain
         whether sufficient facts are present to support the trial
         court’s order. If sufficient evidence exists in the record to
         substantiate the trial court’s action, and the trial court has
         properly applied accurate case law to the relevant facts,
         then we must affirm.

Hibbitts v. Hibbitts, 749 A.2d 975, 976-77 (Pa.Super. 2000) (internal

citations omitted).

      In her first issue, Wife argues the DRS’ policy establishing May 31st as

the deadline for bills to be submitted for enforcement purposes is inconsistent

with Pa.R.C.P. 1910.16-6. Wife asserts the Rule plainly states that where the

obligor has been provided notice of unreimbursed medical expenses before

March 31st, then for purposes of subsequent enforcement, unreimbursed

medical bills do not have to be submitted to the DRS prior to that date. Wife

insists she timely provided notice of her unreimbursed medical expenses to

Husband by letter dated March 10, 2014. When Husband failed to comply

with her request for payment, Wife claims she filed her initial petition for

contempt on June 19, 2014.         Wife highlights that the DRS ultimately

investigated her claim and filed its own contempt petition against Husband in

October 2014. Wife contends she did not receive notice that the DRS was

refusing to enforce her petition until the December 3, 2014 hearing, at which

time a representative from the DRS took the position that Wife’s medical

                                     -8-
J-S70013-17


expenses for 2013 were unenforceable pursuant to the DRS’ policy.           Wife

proclaims that the DRS’ policy unfairly limited Wife’s available options for

seeking payment of her unreimbursed medical expenses. Wife concludes the

DRS’ policy on the collection of unreimbursed medical expenses is inconsistent

with the Rules of Civil Procedure, and this Court must reverse the order on

appeal and remand to the DRS to enforce Wife’s petition in a manner

consistent with the Rules of Civil Procedure. We disagree.

      Preliminarily, “it is the responsibility of the [a]ppellant to supply this

Court with a complete record for purposes of review.” Smith v. Smith, 637

A.2d 622, 623 (Pa.Super. 1993), appeal denied, 539 Pa. 680, 652 A.2d 1325

(1994) (emphasis in original). “[A] failure by an [a]ppellant to insure that the

original record certified for appeal contains sufficient information to conduct a

proper review constitutes a waiver of the issue(s) sought to be examined.”

Id. at 623-24. See also Kessler v. Broder, 851 A.2d 944 (Pa.Super. 2004),

appeal denied, 582 Pa. 676, 868 A.2d 1201 (2005) (reiterating appellant’s

responsibility to produce complete record for appeal).

      Instantly, Wife initially sought reimbursement for medical expenses by

filing a petition for contempt on June 19, 2014, in the Centre County Court of

Common Pleas, alleging Husband had failed to comply with the August 2013

support order. Husband filed a motion to quash the petition on June 26, 2014.

Following a hearing on August 8, 2014, the court granted Husband’s motion,

directing Wife to file her petition in the DRS. Notably, the August 8, 2014


                                      -9-
J-S70013-17


hearing transcript is not in the certified record.

      On August 25, 2014, Wife filed a “Petition for Enforcement of Support

Order and for Civil Contempt” in the DRS. Conference Officer Jeffrey Martin

responded to Wife’s petition by letter, explaining Wife’s petition would be

forwarded to Enforcement Officer Timothy Weight to determine what, if any,

further enforcement action would take place.         The letter directed Wife to

contact Mr. Weight for a status update regarding enforcement of Wife’s

petition.   Mr. Martin’s letter also included a copy of the DRS’ policy on

“Collection of Unreimbursed Medical Expenses.”

      Enforcement Officer Mr. Weight investigated Wife’s claim but was unable

to resolve whether she was entitled to payment for the alleged unreimbursed

medical expenses based on the documentation provided. Consequently, on

October 23, 2014, the DRS filed a “contempt” petition against Husband,

requesting an evidentiary hearing before the court. According to Wife, the

parties appeared before the court on December 3, 2014, at which time a

representative from the DRS advised the court the DRS would not enforce

Wife’s petition regarding her alleged 2013 unreimbursed medical expenses

pursuant to its policy that expenses submitted after May 31st will not be

enforced, and because Mr. Weight was unavailable to testify. Significantly,

the December 3, 2014 hearing transcript is also missing from the certified

record.

      In a footnote in the “Statement of the Case” section of her appellate


                                      - 10 -
J-S70013-17


brief, Wife states she ordered all relevant transcripts in this case with her

notice of appeal, and if any missing transcripts are necessary to decide Wife’s

issues on appeal, this Court should remand for transcription of the proceedings

without prejudice to Wife. (See Wife’s Brief at 11-12 n.1). Nevertheless, Wife

knew when she filed her first and premature appeal, back in April 2015, that

no transcripts were included in the certified record; and this Court dismissed

Wife’s appeal at docket No. 754 MDA 2015, in part, on that basis. Wife filed

the current notice of appeal at docket No. 781 MDA 2017, on May 10, 2017,

which included a request for transcripts dated August 8, 2014, December 4,

2014,7 and February 3, 2015.            The certified record before us, however,

includes only the February 3, 2015 hearing transcript.

        Initially, the record does not indicate whether Wife paid for the August

or December 2014 hearing transcripts. See Pa.R.A.P. 1911(a). Significantly,

Wife has had over two years to procure the missing transcripts, which she

knew were absent from the certified record since this Court’s July 16, 2015

rule to show cause order issued in her earlier 2015 appeal. Wife obviously

obtained the February 3, 2015 hearing transcript between the time of her

premature appeal and the current appeal, which shows she knew how to get

the necessary transcripts, and had plenty of time to ensure they were in the

record. Wife, however, simply failed to do so with respect to the 2014 hearing



____________________________________________


7   On appeal, Wife contends the hearing took place on December 3, 2014.

                                          - 11 -
J-S70013-17


transcripts.

      Under these circumstances, we cannot fully analyze Wife’s claim

concerning what inconsistencies, if any, exist between the DRS’ policy on the

collection of unreimbursed medical expenses and the relevant Rule of Civil

Procedure. Therefore, Wife’s first issue is waived.   See Pa.R.A.P. 1911(d)

(stating if appellant fails to take action required by these rules and

Pennsylvania Rules of Judicial Administration for preparation of transcript,

appellate court may take such action as it deems appropriate); Kessler,

supra; Smith, supra.

      Additionally, other than reciting the Rule and the DRS’ policy, Wife

provides no legal authority to support her position that the policy at issue

conflicts with Rule 1910.16-6. Wife also fails to explain how the policy is

inconsistent with Rule 1910.16-6. Wife’s first issue is arguably waived for

these reasons as well.    See generally Jones v. Jones, 8778 A.2d 86

(Pa.Super. 2005) (explaining failure to argue and cite to supporting relevant

authority constitutes waiver of issue on appeal; arguments that are not

developed appropriately are waived); Bunt v. Pension Mortg. Associates,

Inc., 666 A.2d 1091 (Pa.Super. 1995) (stating it is appellant’s responsibility

to establish entitlement to relief by showing that trial court’s ruling is

erroneous; where appellant presents position without elaboration or citation

to case law, this Court can decline to address appellant’s bare argument).

      Moreover, to the extent we can resolve Wife’s first issue on the appeal


                                    - 12 -
J-S70013-17


based on the limited record before us, Pennsylvania Rule of Civil Procedure

1910.16-6 provides, in pertinent part:

        Rule 1910.16-6. Support Guidelines. Adjustments to
        the Basic Support Obligation. Allocation of Additional
        Expenses

        The trier of fact may allocate between the parties the
        additional expenses identified in subdivisions (a)—(e). If
        under the facts of the case an order for basic support is not
        appropriate, the trier of fact may allocate between the
        parties the additional expenses.

                                 *     *      *

           (c) Unreimbursed              Medical          Expenses.
        Unreimbursed medical expenses of the obligee or the
        children shall be allocated between the parties in proportion
        to their respective net incomes. Notwithstanding the prior
        sentence, there shall be no apportionment of unreimbursed
        medical expenses incurred by a party who is not owed a
        statutory duty of support by the other party. The court may
        direct that obligor’s share be added to his or her basic
        support obligation, or paid directly to the obligee or to the
        health care provider.

           (1) For purposes of this subdivision, medical expenses
        are annual unreimbursed medical expenses in excess of
        $250 per person. Medical expenses include insurance co-
        payments and deductibles and all expenses incurred for
        reasonably necessary medical services and supplies,
        including but not limited to surgical, dental and optical
        services, and orthodontia. Medical expenses do not include
        cosmetic, chiropractic, psychiatric, psychological or other
        services unless specifically directed in the order of court.

           Note: While    cosmetic,    chiropractic, psychiatric,
        psychological or other expenses are not required to be
        apportioned between the parties, the court may apportion
        such expenses that it determines to be reasonable and
        appropriate under the circumstances.




                                     - 13 -
J-S70013-17


            (2) An annual limitation may be imposed when the
         burden on the obligor would otherwise be excessive.

            (3) Annual expenses pursuant to this subdivision (c),
         shall be calculated on a calendar year basis. In the year in
         which the initial support order is entered, or in any period
         in which support is being paid that is less than a full year,
         the $250 threshold shall be pro-rated. Documentation of
         unreimbursed medical expenses that either party
         seeks to have allocated between the parties shall be
         provided to the other party not later than March 31 of
         the year following the calendar year in which the final
         bill was received by the party seeking allocation. For
         purposes of subsequent enforcement, unreimbursed
         medical bills need not be submitted to the domestic
         relations section prior to March 31.            Allocation of
         unreimbursed medical expenses for which documentation is
         not timely provided to the other party shall be within the
         discretion of the court.

                                 *     *      *

Pa.R.C.P. 1910.16-6(c)(1-3) (emphasis added).

      Almost identical to the first sentence of the highlighted language of the

Rule, the DRS’ policy states: “All unreimbursed medical bills must be provided

to the other party not later than March 31 of the year following the calendar

year in which the final bill was received by the party seeking allocation.”

(Collection of Unreimbursed Medical Expenses Policy at 1; R.R. at 473). The

policy continues: “Any unreimbursed medical expense that is not resolved

between the parties may be submitted to DRS only between January 1st and

May 31st for the previous calendar year. … Any expense submitted to the

DRS AFTER May 31st for the previous calendar year…will not be enforced by

the DRS.” (Id.) (emphasis in original).


                                     - 14 -
J-S70013-17


      We see no inconsistency between the DRS’ policy and Rule 1910.16-

6(c). To the contrary, Rule 1910.16-6 and the policy both make clear the

party seeking payment for unreimbursed medical expenses must submit her

expenses to the obligor by March 31st of the year following the calendar year

in which the final bill was received.    Under the DRS policy, any dispute

regarding payment of unreimbursed medical expenses must be submitted to

the DRS between January 1st and May 31st. The provision that Wife relies on

simply provides that, for purposes of enforcement, Wife was not required to

submit her petition for enforcement to the DRS prior to March 31st. The Rule,

however, does not afford Wife an unlimited deadline to submit her petition to

the DRS. Rather, the DRS policy sets the deadline on claims submitted to the

DRS at May 31st. Read together, the Rule and the policy are consistent as far

as deadlines go.

      Wife sent Husband a letter detailing her alleged unreimbursed medical

expenses on March 10, 2014, but Wife did not file her initial contempt petition

until June 19, 2014, in the Court of Common Pleas, or file her claim with the

DRS until August 25, 2014. If a representative from the DRS informed the

court at the December 3, 2014 hearing that it could not enforce Wife’s claim

for unreimbursed medical expenses incurred in 2013 (which we cannot verify

due to the missing transcript), then that statement is consistent with both the

DRS policy as well as Rule 1910.16-6. In any event, notwithstanding Wife’s

belated filing in the DRS, the court still considered all of Wife’s alleged


                                    - 15 -
J-S70013-17


unreimbursed medical expenses incurred in 2013, and awarded her payment

for some of those expenses. Therefore, even if Wife had preserved her first

issue for our review, it would merit no relief.

        In her second issue on appeal, Wife argues she was required to prove

only that she incurred unreimbursed medical expenses in excess of $250.00

to establish Husband’s duty to pay the proportionate share of the expenses

incurred. Wife asserts she presented documentary evidence at the February

3, 2015 hearing, of all unreimbursed expenses she incurred in 2013 and 2014.

Wife claims the court improperly placed the burden on Wife to prove the

insurance company did not reimburse her for the amounts she alleged she

paid out of pocket. Wife complains the court’s denial of her claim for payment

of substantial dental treatments was “egregious,” where the court initially

decided Wife’s dental expenses were medically necessary but then denied her

claim because Wife provided no follow-up information regarding whether the

dental and/or medical insurance companies reimbursed her for those

expenses.         Wife     contends       the      court   completely   ignored   her

testimony/evidence that she took out a line of credit to pay for the substantial

dental expenses. Wife insists she also testified and produced an explanation

of benefits (“EOB”) form, showing the insurance company paid only $966.00

of her $18,500.00 dental expenses incurred in 2013 and 2014.8                     Wife


____________________________________________


8   The EOB form Wife submitted pertains only to Wife’s dental work in 2013.


                                          - 16 -
J-S70013-17


concludes the court abused its discretion by awarding Wife only $148.31 for

unreimbursed medical expenses, and this Court must reverse. We disagree.

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jonathan D.

Grine, we conclude Wife’s second issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Opinion in Support of Order, filed March 30, 2015, at 4-11) (analyzing

Wife’s claims for unreimbursed medical expenses submitted for 2013 and

2014, under August 2013 support order; rejecting claims Wife incurred before

effective date of support order, claims for which Wife offered no testimony to

demonstrate they were reasonably necessary treatment or supplies, and

claims for which Wife failed to provide sufficient follow-up information

regarding how much, if any, insurance covered or reimbursed her for alleged

expenses;9 court decided Wife submitted $315.00 in eligible unreimbursed

____________________________________________


9 Wife submitted a claim for $6,500.00 she incurred for dental work at Sabatini
Dental on June 25, 2013. Wife insists she is entitled to reimbursement on this
claim because she obtained a line of credit to pay for this expense, and
payment on the line of credit was due on December 9, 2013, after the support
order was in effect. Wife also insists she produced an EOB form demonstrating
her insurance company paid only $966.00 of the expense. Regarding Wife’s
latter claim, the billing statement from Sabatini Dental indicates that office
billed Wife’s medical and dental insurance companies. The EOB form Wife
provided indicates only what her medical insurance covered. Wife failed to
submit sufficient evidence regarding how much, if any, her dental insurance
covered. In any event, we agree with the trial court that Wife was not entitled
to reimbursement for this expense where her dental work was done in June
2013, before the effective date of the support order. See Hibbitts, supra.



                                          - 17 -
J-S70013-17


medical expenses for 2013 and $46.05 in 2014; Wife is responsible for first

$119.86 in unreimbursed medical expenses for each year (her pro-rated

portion of $250.00 for each year), so Wife is entitled to 76% of remaining

$195.14 for 2013 claims, or $148.31 from Husband for total unreimbursed

medical expenses).10 Accordingly, we affirm Wife’s second issue based on the

trial court’s opinion.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2017




____________________________________________



10   We deny Wife’s claim for costs of this appeal.

                                          - 18 -
'Englert
Muir                                                                                         1u11•111g      OODOR758          ceGPRO 201�03
                                                                                                                                              PM


                IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                                     CIVIL ACTION - LAW

                                                               )
                SHEILA We,/1JJE�
                     Plaintiff,                                )   No. 2013-0267-S
                                                               )   PACES No. 584114086
                                                               )
                         v.
                                                               )
                                                               )
                THOMAS BREON, II,
                                                               )
                    Defendant.


           Attorney for Petitioner:                                Robert F. Englert, Esq.
           Attorney for Defendant:                                 Karen G. Muir, Esq.

                                                                                                                       --..
                                                                                                   ---iT,-·.,
                                                                                                   ::796 A.2d 366 (Pa.Super. 2002). In the instant case, Wife alleges Husband is

           responsible for $18,201.04 in unreimbursed medical expenses for 2013 and 2014. Husband
argues Wife did not sufficiently substantiate that she had paid the first $250.00 required by the

Order; did not present receipts evidencing the alleged expenses had actually been paid; and did

not present any testimony that the treatment and supplies for which she requests reimbursement

were medically necessary.

   The Court notes that all involved parties, including Domestic Relations, appear to agree this

is not a true "contempt" petition in that it seeks to impose sanctions on Husband. Rather, as

indicated by Timothy E. Weight, an enforcement officer with the Centre County Court of

Common Pleas Domestic Relations Section, this was the only method available to Domestic

Relations to bring this matter before the Court for a determination of the amount of

unreimbursed medical expenses at issue.

       a. Medical Expenses

    Pursuant to 23 Pa.C.S.A. §4324, a court may order an obligor to bear responsibility for a

designated percentage of the obligee's ''reasonable and necessary health care expenses."

Pa.R.C.P. 1910.16-6(c)(l) defines medical expenses as "annual unreimbursed medical expenses

in excess of $250 per person," which includes "co-payments and deductibles and all expenses

incurred for reasonably necessary medical services and supplies."

               i.      Receipts

    Husband argues he cannot be held responsible for Wife's medical expenses pursuant to 23

Pa.C.S.A. §4324 and/or Pa.R.C.P. 1910.16-6(c) until Wife demonstrates she has actually paid

those expenses. The Court disagrees.

    Where "the language of a statute is plain and unambiguous and conveys a clear and definite

meaning ... the statute must be given its plain and obvious meaning." Mohamed v. Com., Dept.

of Transp., Bureau of Motor Vehicles, 40 A.3d 1186, 1194 (Pa. 2012). Pa.R.C.P. 1910.16-



                                                  2
6(c)(l) defines medical expenses to include "insurance co-payments and deductibles and all

expenses incurred for reasonably necessary medical services and supplies'' (emphasis added).

The Rule does not specify the expenses must have been paid by Wife, merely that they were

"incurred" by Wife; that is, that she has been charged those amounts and is obligated to pay them

to the various providers. The Court therefore finds Wife does not need to provide documentation

showing she has paid each expense in full, merely that she has incurred each expense and is

obligated to pay them.

               ii.       Admissibility of Documentation Provided by Wife

   Husband objected to the admission of the documentation of medical expenses provided by

Wife at the hearing. Husband argues the documents were hearsay, and should not have been

admitted. Although Husband acknowledges Pa.R.C.P. 1029.29(a) provides a mechanism to

introduce the items despite their hearsay nature, Husband argues the documents do not fall

within this exception as they are unverified and Wife did not provide the requisite notice

pursuant to the rule. Wife argues she provided Husband with notice of her intent to use the

documents by providing them to him as attachments to her letter of March 10, 2014, and that

Husband's Motion to Quash and accompanying letter to the Domestic Relations Section was not

sufficient to serve as an objection because neither document made reference to the hearsay nature

of the documents.

   Although the Court acknowledges the items were hearsay and that Wife did not provide the

specific notice of intent required by Pa.R.C.P. 1910.20(a), Wife testified these were expenses she

had incurred and documents she had received and, in most cases, had sent payment in response

to receiving said document. The Court found Wife's testimony regarding the amounts and

accuracy of these documents to be credible. However, the Court notes it has only accepted the


                                                 3
content of the documents for which Wife has provided sufficient testimony relating to their

qualification as eligible unreimbursed medical expenses. There are several documents for which

the Court did not find Wife's testimony to be credible or sufficient to establish the contents as

eligible unreimbursed medical expenses, as discussed in detail below.

    Further, all parties agree this is not a true contempt petition in which criminal or other

sanctions are sought-rather, this is a mechanism for the Domestic Relations Section to bring

this matter before the Court for a determination of the unreimbursed medical expenses in

question. "Except in the criminal context where hearsay can violate the Confrontation Clause ...

the inadmissibility of hearsay is not constitutionally mandated." Summers v. Summers 35 A.3d

786, n.4 (Pa.Super. 2012).

               iii.    Expenses in Excess of Threshold

   Husband has been ordered to pay 76% of Wife's unreimbursed medical expenses beyond

$250.00. In order to demonstrate she is entitled to payment from Husband, Wife must prove by

preponderance of the evidence she has incurred more than $250.00 in unreimbursed medical

expenses. For the year in which the initial support order is entered, or in any period in which

support is being paid that is less than a full calendar year, the threshold should be pro-rated.

Pa.R.C.P. 1910.16-6(c)(3 ).

                       a. 2013

   The effective date of the support Order is July 10, 2013. There are 175 days from July 10,

2013 through December 31, 2013. By this Court's calculation, the pro-rated portion of the

$250.00 threshold for 2013 would be $119.86. The amount of unreimbursed medical expenses

for 2013 Wife must demonstrate she incurred before she is eligible for reimbursement from

Husband, therefore, is $119.86.



                                                  4
    Wife alleges she has provided documentation for $19, 717 .54 in unreimbursed medical

expenses, approximately $7,671.69 of which were incurred in 2013. Wife therefore alleges she

has met the pro-rated threshold for 2013. The Court agrees Wife has met the threshold amount

for 2013, but does not agree with the bulk of her submitted expenses.

    Rather, the Court finds Wife has submitted $315 .00 in eligible unreimbursed medical

expenses for the year 2013. As she is responsible for the first $119 .86, she is enti tied to

reimbursement from Husband of76% of the remaining $195.14, or reimbursement in the amount

of$148.31.

    The Court will address each expense for which Wife has provided documentation for the

2013 year in turn.

                                i. Eligible and Ineligible Expenses

   For purposes of the instant matter, "medical expenses are annual unreimbursed medical

expenses" in excess of the threshold amount. "Medical expenses include insurance co-payments

and deductibles and all expenses incurred for reasonably necessary medical services and

supplies, including but not limited to surgical, dental and optical services, and orthodontia."

Pa.R.C.P. 1910.16-6(c)(l). Wife must demonstrate she has met the threshold amount in eligible

expenses incurred before she is entitled to reimbursement.

                                       1. CVS

   Wife testified she received numerous prescription medications throughout the course of

2013. Initially, the Court notes several of these expenses (totaling $70.89) were incurred prior to

the effective date of the support Order and therefore, are not eligible medical expenses. Of the

remaining $144.80, Wife presented no testimony regarding what conditions these prescriptions

were for, nor any other testimony which would indicate these prescriptions were for reasonably


                                                  5
necessary treatment or supplies. The Court cannot include these expenses in the total of eligible

unreimbursed medical expenses for 2013, as it does not have sufficient information before it to

determine whether these were reasonable and necessary treatment or supplies.

                                       2. Lock Haven Clinic

   Wife provided documentation for an unreimbursed expense of $21.40 incurred from Lock

Haven Clinic. Wife testified this visit took place with Dr. Pankaj Metha in June of 2013, but did

not testify to the purpose of the visit. As no purpose was testified to for this visit, the Court does

not have sufficient information before it to be able to determine this was a reasonably necessary

expense and therefore cannot include it in the total of eligible unreimbursed medical expenses for

2013. Further, this visit occurred prior to the effective date of the 2013 Order.

    Wife provided additional documentation for an unreimbursed expense of $293.00 from her

women's health provider, Dr. Sanchita Yadalla. She testified this was a charge incurred as a

result of her annual women's health visit. The Court finds this to be a reasonably necessary

expense, and therefore includes it in the total of unreimbursed medical expenses for 2013.

                                       3. Lock Haven Medical Center

    Wife provided documentation showing she incurred an unreimbursed expense of $15.60 in

December of2013 during a visit to the Lock Haven Medical Clinic. Wife, however, was unable

to indicate the purpose of the visit. As no purpose was stated for this visit. the Court does not

have sufficient information before it to be able to determine this was a reasonably necessary

expense and cannot include it in the total of unreimbursed medical expenses for 2013.

                                        4. Mount Nittany Physicians Group

    Wife testified she visited Dr. Christopher Hester of the Mount Nittany Physician Group for

treatment related to a sinus infection, and incurred an unreimbursed charge of $22.00. The Court



                                                   6
finds this a reasonably necessary expenses and therefore includes it in the total of unreimbursed

medical expenses for 2013.

   Wife also visited Dr. Christopher Yingling of the Mount Nittany Physician Group in

December of 2013 and incurred an unreimbursed charge of $103.20. However, as no testimony

was provided as to the nature of the visit, the Court does not have sufficient information before it

to determine this was a reasonably necessary expense and therefore cannot include it in the total

ofunreimbursed medical expenses for 2013.

                                      5. Pittsburgh Ear Associates

   Wife also provided documentation for a visit to Pittsburgh Ear Associates, during which she

incurred an unreimbursed charge of $14. 60. However, Wife did not testify to the purpose of this

visit The Court does not, therefore, have sufficient information before it to determine whether

or not this was a reasonably necessary expense and therefore cannot include it in the total of

unreimbursed medical expenses for 2013.

                                       6. Sabatini Dental

    Wife testified she has pain in her jaw and other issues with her mouth which cause her issues

with her chewing, headaches, and her ears. She received an orthotic from Sabatini Dental which

holds her jaw up and, in turn, helps to relieve the symptoms she was experiencing.

    Wife presented a letter from Sabitini Dental as well as Care Credit Card statements showing

she has paid a total of $6,500.00 in 2013. However, the documentation Wife presented from

Sabatini Dental states, in relevant part, "we are billing both Sheila's dental and medical

insurance for these costs. We do not know what they will pay. Sheila has paid $6,555.00 to

date." While the Court believes this was a medically necessary expense, based on Wife's

testimony, the Court cannot determine whether this is truly an "unreimbursed" medical expense,



                                                  7
as Wife has provided no follow-up information regarding what, if anything, her dental and

medical insurance reimbursed her for this expense.

   Additionally, the $6,5000.00 charge was incurred on June 25, 2013. The effective date of the

2013 support Order was July 10, 2013. This charge was incurred prior to the effective date of

the 2013 support Order. Husband cannot be held responsible for medical expenses incurred by

Wife prior to the effective date of the Order. These expenses, therefore, cannot be included in

the total ofunreimbursed medical expenses for2013.

                                      7. WalMart Vision Center

   Wife testified she requires eyeglasses. She submitted a receipt from the W almart Vision

Center for charges of $209.00 for frames, lenses, and "scratchguard." However, Wife did not

indicate to the Court whether her insurance covered any part of this fee or provided her any

reimbursement for this fee. The Court does not have sufficient information before it to

determine whether this is truly an "unreimbursed medical expense" and therefore cannot include

it in the total of medical expenses for 2013.

                                       8. Benner Chiropractic

   Wife also presented documentation from Benner Pike Chiropractic, indicating she had

incurred charges of $277.20. However, the documentation provided does not give legible dates

for the visits. Further, Wife did not indicate to the Court that these visits were for any medical

issues or other purposes. Although this Court may, in its discretion, allocate expenses which are

not specifically contained in the Order, the Court does not have sufficient information before it to

determine either the actual amount incurred between July 10, 2013 and December 31, 2013, or

whether this amount was a reasonably necessary expense and therefore cannot include in in the

medical expenses for 2013.



                                                  8
                       b. 2014
    Wife received support under the July 10, 2013 Order until June 25, 2014, the effective date

of the current support Order. Again, there are 175 days from January 1, 2014 through June 24,

2014, so the pro-rated threshold amount for 2014 would also be $119.86. Wife alleges she has

provided documentation for $19,717.54 in unreimbursed medical expenses, approximately

$12,046.05 of which were incurred in 2013. Wife therefore alleges she has met the pro-rated

threshold for 2014. The Court disagrees. The Court, as discussed further below, finds Wife has

incurred $46.05 in eligible expenses through June 24, 2014. This is less than the threshold of

$119.86 which Wife must meet for the period from January 1, 2014 through June 24, 2014. The

Court will address each expense for which Wife has provided documentation for the 2014 year in

turn.

                               i.     Eligible and Ineligible Expenses

    Wife must demonstrate she has met the threshold amount in eligible expenses incurred before

she is entitled to reimbursement.

                                      a. Cochlear

    Wife provided documentation for an expense of $22.85 for a "Dry & Store Dry-Brik

Desiccant" which she received from Cochlear Americas. Wife indicated to the Court she did not

receive any insurance reimbursement for this expense.

    Wife testified this device was necessary to store her hearing aids. The Court finds this to be

a reasonably necessary medical expense. Again, although the support Order does not specifically

provide for audiological expenses, the Court may apportion such other expenses it determines to

be reasonable and appropriate under the circumstances. Wife testified she cannot hear at all out

of her left hear without the use of a bone-anchored hearing aid (BAHA), and has difficulty



                                                 9
hearing out of her right ear without the use of a hearing aid. Wife uses the Dry Brik to store her

audiological devices each night to prevent moisture buildup. The Court finds these supplies to

be reasonably and appropriate, considering Wife's hearing loss.

                                      b. Geisinger

   Wife also testified she attended an appointment with her dermatologist at Geisinger Health

System for "something" on her skin, and her dermatologist wished to determine whether it was

cancerous. Wife presented documentation indicating she had incurred an expense of $23.20

which was not covered by insurance. The Court finds this to be a reasonably necessary medical

expense.

                                      e,   Sabatini Dental

   As noted above, Wife presented a Care Credit Card statement which indicated she has paid

Sabatini Dental an additional $12,000.00 for visits beginning in January of 2014. However,

again, the documentation provided from Sabatini Dental states, in relevant part, "we are billing

both Sheila's dental and medical insurance for these costs. We do not know what they will pay.

Sheila has paid $6,555.00 to date." While the Court believes, based on Wife's testimony, this

treatment was medically necessary, the Court cannot determine whether this is truly an

"unreimbursed" medical expense, as Wife has provided no follow-up information regarding

what, if anything, her dental and medical insurance reimbursed her for this expense.

       Based on the foregoing discussion, the Court determines Wife has submitted

documentation for $315.00 in eligible unreimbursed medical expenses for the year 2013 and

documentation for $46.05 for the year of 2014. As she is responsible for the first $119.86 in

unreimbursed medical expenses for each year, she is entitled to reimbursement of $148.31 from

Husband, or 76% of the remaining $195.14.


                                                10
       The Court, therefore, enters the following Order:




                                            ORDER

       AND NOW, this 27th day of March, 2015, the Court having found Wife has incurred a

total of $315.00 in eligible unreimbursed medical expenses for the year 2013 and $46.05 for the

year 2014, based on the testimony and documentation provided to the Court, the Court enters the

following Order:

       1.     Wife is entitled to reimbursement from Husband in the amount of $148.31;

       2.      Husband shall pay this amount directly to Wife via check within ten ( 10) days of

               the date of this Order.




                                            Jonathan D. Grine, Judge




                                               11